Citation Nr: 1603007	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-16 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In July 2015, the Veteran withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the appeal.  The medical evidence establishes a current hepatitis C diagnosis, but is unclear as to when the initial diagnosis occurred.  Any medical records concerning the date and circumstances of onset are relevant to the claim.  The Veteran must be specifically requested to identify the date and medical provider/ facility where he was initially diagnosed with hepatitis C.  38 U.S.C.A. § 5103A(b),(c) (West 2014).

The Veteran received a Hepatitis C Questionnaire in the initial July 2010 Veterans Claims Assistance Act (VCAA) notice.  He has not completed this questionnaire and, given the remand for other reasons, should have another opportunity to do so.  

The Veteran alleges he contracted hepatitis C while sharing razors in service.   In this regard, service treatment records (STRs) dated in August 1971, specifically detail the Veteran cutting his wrist with razors during an anxiety episode.  He also reported being informed that he had an unspecified blood disorder at service separation.  Thus, the basic McLendon requirements are met for triggering VA's duty to assist in providing an examination/ medical opinion.  U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran identify the date and medical provider where he was first diagnosed with hepatitis C, and received any subsequent treatment.  Provide authorizations for the release of private medical records and inform the Veteran that he may also submit any medical records in his possession directly to VA.  Take appropriate search actions based upon his responses.  

2.  Furnish another Hepatitis C Questionnaire and instruct the Veteran to complete it to the best of his recollection and return it to VA.  

3.  After conducting the development above and incorporating the Veteran's responses into the record, schedule the Veteran for a VA examination for hepatitis.  The electronic claims folder must be reviewed by the examiner.  Any indicated medical testing must be conducted.

The examiner must opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that hepatitis C is related to an in-service injury, or disease, including reported risk factors for hepatitis C.  The examiner must specifically consider the Veteran's reports about sharing razors in service, the August 1971 STRs showing a razor blade injury,, and his reports that at separation, a physician informed him about having an unspecified blood disorder.

The opinion must be supported by reasons with appropriate citations to clinical studies and consideration to the Veteran's specific risk factors.  

The examiner is advised that the Veteran is competent to report his symptoms and risk factors.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so and cannot rely solely upon an absence of contemporaneous medical treatment. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  If the benefit sought remains denied, issue a supplemental statement of the case before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




